Citation Nr: 0623862	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-27 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a facial scar on the right cheek.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left shoulder 
condition; and, if so, entitlement to service connection.

3.   Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
condition; and, if so, entitlement to service connection.

4.  Entitlement to service connection for a bilateral leg 
condition.

5.  Entitlement to service connection for a right knee 
condition.

6.  Entitlement to service connection for left knee 
condition.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for hand dermatitis; 
and, if so, entitlement to service connection.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for eczema; and, if so, 
entitlement to service connection.


REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1994 to 
February 1999.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted the veteran's claim for service connection for a 
facial scar on his right cheek and assigned an initial 0 
percent (i.e. noncompensable) rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  In a more recent May 2004 
decision, the RO increased the rating from 0 to 10 percent 
with the same effective date.  He since has continued to 
appeal, requesting an even higher rating.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking 
the highest possible rating unless he specifically indicates 
otherwise).

In the July 2006 Informal Hearing Presentation, the veteran's 
representative also requested an earlier effective date for 
the award of service connection for the facial scar on the 
right cheek.  But since this additional claim has not been 
adjudicated by the RO, much less denied and timely appealed 
to the Board, it is referred to the RO for appropriate 
development and consideration.  The Board does not currently 
have jurisdiction to consider it.  See 38 C.F.R. § 20.200 
(2005).

Regrettably, because further development of the evidence is 
needed before the Board can make a decision concerning the 
veteran's claim for a higher initial rating for the facial 
scar on his right cheek, and in response to his petition to 
reopen his claims for service connection for hand dermatitis 
and eczema, these claims are being REMANDED to the RO via the 
Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part concerning these 
claims.  The Board, however, will go ahead and adjudicate his 
other claims concerning his left shoulder, low back, legs, 
and knees.


FINDINGS OF FACT

1.  In August 1999, the RO denied the veteran's claims for 
service connection for low back and left shoulder conditions.  

2.  The additional evidence received since that August 1999 
decision relates to an unestablished fact necessary to 
substantiate these claims, is not cumulative or redundant, 
and raises a reasonable possibility of substantiating these 
claims.  

3.  The medical evidence of record, however, does not 
indicate the veteran currently has a left shoulder condition 
or a low back condition that originated in service or is 
otherwise causally related to his military service.



4.  The medical evidence of record indicates the veteran does 
not currently have bilateral leg or left knee conditions.  

5.  There is no medical evidence suggesting the veteran's 
right knee condition either originated in service or is 
otherwise causally related to his military service.


CONCLUSIONS OF LAW

1.  The RO's August 1999 decision denying the veteran's 
claims for service connection for low back and left shoulder 
conditions is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2005).

2.  New and material evidence has been submitted since that 
decision to reopen these claims.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

3.  The veteran, however, does not currently have a left 
shoulder condition, and his low back condition was not 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303.

4.  The veteran does not currently have bilateral leg or left 
knee conditions that are a residual of a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303.

5.  The veteran's right knee condition was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 
38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO provided the veteran with a VCAA notice letter in 
December 2003.  The letter apprised him of the type of 
evidence needed to support his claims that was not on record 
at the time of the letter, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  The letter satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) 
and Pelegrini II, but did not include the specific language 
of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and, therefore, not binding 
on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. at 130 (Ivers, J., dissenting).  
In addition, the General Counsel's opinion stated VA may make 
a determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The letter requested that he 
provide or identify any evidence supporting his claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued two relevant decisions 
regarding the sufficiency of the VCAA notice provided to 
veterans.  On March 3, 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim - including the degree of 
disability and effective date of an award in the event the 
claim is reopened and service connection granted.  
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 484-486 
(2006).

Here, the VCAA notice to the veteran did not cite the laws 
and regulations governing nor describe the type of evidence 
necessary to establish disability ratings or effective dates 
for the disabilities on appeal.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision for these 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board considers a question not addressed by the RO, 
the Board must consider whether the veteran will be 
prejudiced thereby).  Since the Board will conclude below 
that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate downstream disability ratings or effective 
dates to be assigned are rendered moot.

Also, on March 31, 2006, the Court issued Kent v. Nicholson, 
No. 04-181.  The Court held, with regard to a petition to 
reopen a finally decided claim, the VCAA requires VA to 
provide the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial (i.e., material evidence).  
Kent v. Nicholson, No. 04-181, slip op. at 10 (Vet. App. Mar. 
31, 2006).  

Here, the December 2003 VCAA letter notified the veteran that 
new and material evidence was required to reopen his claims 
for service connection for a left shoulder condition, low 
back condition, hand dermatitis (claimed as skin rash), and 
eczema.  The letter, however, did not notify him specifically 
of the evidence necessary to substantiate the element or 
elements of his claims that were found insufficient in the 
previous August 1999 denial.  With regard to his claims 
involving hand dermatitis and eczema, the Board is remanding 
these issues to ensure compliance with the Kent decision.  
With regard to his claims involving his left shoulder and low 
back, new and material evidence already has been received to 
reopen these claims.  So there is no prejudice to him in the 
failure to provide this notice because these claims are being 
reopened, regardless.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).
Here, VCAA notice was provided in December 2003, so prior to 
the RO's initial decision in March 2004.  Therefore, this was 
in accordance with the preferred sequence of events (VCAA 
letter before initial adjudication) specified in Pelegrini II 
and Mayfield.

Unfortunately, the RO has determined the veteran's service 
medical records (SMRs) are unavailable for consideration and 
that further requests to obtain them would be futile (see 
August 1999 report of findings).  When, as here, a veteran's 
SMRs are unavailable, the VA's duty to assist, the duty to 
provide reasons and bases for its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

While there is a heightened duty to consider the benefit of 
the doubt doctrine when, as here, a veteran's SMRs have been 
destroyed, this does not lower the threshold for an 
allowance of a claim, for example, where the evidence almost 
but not quite reaches the positive-negative balance.  In 
other words, the legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 
Vet. App. 46 (1996).

In developing his claims, the RO was able to obtain some of 
the veteran's SMRs from 1996 and 1997.  Private medical 
records and VA outpatient treatment (VAOPT) records were also 
obtained.  In addition, VA examinations were scheduled in 
January 2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Although offered, he declined his opportunity 
for a hearing to provide oral testimony in support of his 
claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.




Reopening Claims for Service Connection for 
Left Shoulder and Low Back Conditions

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Here, the veteran previously filed claims for service 
connection for left shoulder and low back conditions that 
were denied by the RO in August 1999.  He did not appeal that 
decision.  So it became final and binding on him based on the 
evidence then of record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.1103.  Furthermore, this, in turn, means there 
must be new and material evidence since that decision to 
reopen these claims and warrant further consideration of them 
on a de novo basis.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board must determine whether new and material evidence has 
been received since the RO's August 1999 decision before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claims to adjudicate them de novo.  See Barnett v. 
Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The regulation relating to new and material evidence was 
amended effective August 29, 2001.  See 38 C.F.R. § 3.156.  
Here, the veteran's petition to reopen his claims was 
received in September 2003.  So the amended version of 38 
C.F.R. §3.156(a), providing a new definition of new and 
material evidence, applies to the current appeal.



Under the amended version of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. 
§ 3.156(a); see also, Evans v. Brown, 9 Vet. App. 273, 284 
(1996).  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence received prior to the August 1999 decision in 
question only really consisted of the veteran's claim (VA 
Form 21-526), which was filed in April 1999.  As mentioned, 
the RO attempted to obtain his SMRs, but was unsuccessful.  
He was scheduled to report for VA examinations, but he failed 
to do so.  See 38 C.F.R. § 3.655(b) (When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim is rated based on the 
evidence of record).  

The additional evidence received since that August 1999 
decision includes private medical records from Mission 
Hospital concerning a January 1996 motor vehicle accident 
(MVA) that occurred during service.  The veteran alleges that 
MVA caused his current left shoulder and low back conditions.  
The RO also received SMRs from Camp Pendleton from 1996 and 
1997 showing follow-up treatment after the MVA.  This 
evidence is both new and material and sufficient to reopen 
the previously denied claims inasmuch as it mentions a MVA 
during service and possible residual injuries involving the 
left shoulder and low back.




Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The records from Mission Hospital indicate the veteran was 
involved in a fairly serious MVA in January 1996.  He was 
airlifted to the hospital and treated primarily for a 
laceration on his right cheek and a closed head injury.  The 
records also indicate he complained of left shoulder and low 
back pain.  There was some swelling in his left shoulder, 
which was believed to be the result of a soft tissue injury.  
X-rays of the left shoulder and low back were negative.

The SMRs from Camp Pendleton indicate the veteran was treated 
for low back and left shoulder pain in January 1996.  He was 
put on light duty for seven days.  In July 1997, he 
complained of back pain and left leg/thigh pain.  He was 
diagnosed with mechanical low back pain.  An August 1997 
follow-up record indicates there was no objective evidence of 
a herniated disc or sciatica.

A June 2001 MRI at Massachusetts General Hospital suggested 
mild loss of disc height at the L5-S1 level.  Private medical 
records from a physical therapist indicate the veteran was 
treated for low back pain in July 2001.  He reported a two-
month history of back pain after lifting a couch.  An August 
2001 record indicates the physical therapist believed the 
pain was most likely due to a disc problem.

With regard to the veteran's left shoulder, the report of the 
January 2004 VA examination for his joints indicates he 
reported having hardly any discomfort with it since the 
January 1996 MVA, and no current complaints.  He also had no 
complaints concerning his bilateral leg condition or a left 
knee condition.  On objective physical examination, there 
were no abnormalities of the left shoulder, legs, or left 
knee.  In the absence of proof of present disability 
involving these specific areas, there can be no valid claims.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See 
also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

Consequently, the veteran's claims for service connection for 
left shoulder, bilateral leg, and left knee conditions must 
be denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in his favor.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

With regard to the veteran's low back disability, the report 
of the January 2004 VA examination for cranial nerves 
indicates he complained of back pain, but no radiculopathy.  
He reported "reinjuring" his back when he lifted a couch in 
civilian life.  This is consistent with his previous 
statements, including his September 2003 statement wherein he 
admitted injuring his back during civilian life.  He said he 
was then diagnosed with a bulging disc.

In sum, while the evidence indicates the veteran had 
mechanical back pain during service, it does not suggest this 
was due to a bulging disc.  Because his SMRs are unavailable, 
it is difficult to determine when or if this pain resolved 
during service.  But regardless, there is no evidence of 
relevant complaints or treatment for low back pain between 
his separation from service in February 1999 and the 
intercurrent back injury in 2001.  And when, as here, the 
fact of chronicity in service is not adequately supported or 
may be legitimately questioned, then a showing of continuity 
of symptomatology after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b); see, too, Savage v. Gober, 
10 Vet. App 488. 495 (1997).  For this reason, the claim for 
service connection for a low back condition must also be 
denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany, 9 Vet. App. at 519.

With regard to the veteran's right knee condition, VAOPT 
records indicate he was treated for an 8-9 month history of 
right knee pain and instability in February 2003.  He could 
not recall any specific injury to his right knee.  In June 
2003, arthroscopic surgery was recommended to repair a 
meniscus tear, which was confirmed by an MRI.  He contends 
constant physical exertion during military service and the 
lack of knee pads for training caused his right knee problem.  
There is no record of relevant complaints or treatment for 
the right knee during service, although admittedly, only some 
of his SMRs are available.  But there is also no record of 
relevant complaints or treatment after separation from 
service until 2003.  At that time, he recalled an 8-9 month 
history of problems - so, if true, beginning sometime in 
2002, which was still several years after he separated from 
military service in 1999.

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran, himself, is not qualified 
to provide a competent medical opinion etiologically linking 
his right knee condition to his service in the military.  Id.  
And unfortunately, there is no other competent medical 
evidence on record establishing this necessary link.  So this 
claim must be denied as well because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany, 9 Vet. at  519.


ORDER

The veteran's petition to reopen his claims for service 
connection for left shoulder and low back conditions is 
granted; however, service connection for these conditions is 
denied.

The claims for service connection for bilateral leg and knee 
conditions are also denied.




REMAND

As mentioned, the veteran also filed a petition to reopen his 
previously denied claims for service connection for hand 
dermatitis and eczema.  The RO denied these claims in an 
August 1999 decision because there was no evidence of 
treatment during service.  He did not appeal that decision, 
so it became final and binding on him based on the evidence 
then of record.  See U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  New and material evidence must 
be submitted to warrant reopening these claims.  See 38 
C.F.R. § 3.156.

The December 2003 VCAA letter informed the veteran he would 
have to submit new and material evidence to reopen these 
claims, but did not advise him specifically of the evidence 
necessary to substantiate the element or elements deemed 
insufficient in the August 1999 denial.  See 
Kent v. Nicholson, No. 04-181, slip op. at 10 (Vet. App. Mar. 
31, 2006).  So he must be asked to submit evidence showing he 
was treated for these conditions during service (or at the 
minimum had relevant complaints).  Since his SMRs are 
unavailable to provide this type of support for these claims, 
this may include, but is not limited to, lay statements from 
relatives or fellow servicemen who remember him having 
complaints or being treated for these conditions during 
service.  In addition, records of treatment since his 
separation from service also may establish a continuity of 
symptoms.  

With regard to the veteran's claim for a higher initial 
rating for a scar on his right cheek, the RO evaluated this 
disability using the criteria for paralysis of the fifth 
(trigeminal) cranial nerve.  See 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8205.  The RO assigned a 10 percent 
rating for mild paralysis of this nerve based on the report 
of the January 2004 VA examination.  The RO, however, did not 
discuss whether a higher rating was available using the 
criteria to evaluate the facial scar itself.  See 38 C.F.R. § 
4.118, DC 7800.  For example, under DC 7800, disfigurement of 
the head, face, or neck is evaluated using eight 
characteristics of disfigurement.  Id., Note 1.  
Unfortunately, the January 2004 VA examination did not 
address this criterion or any of the other criteria used to 
evaluate scars (e.g. the size of the area affected, whether 
the scar is deep or superficial).  


So a remand is necessary so another VA examination can be 
scheduled to obtain this important information.  See Caffrey 
v. Brown, 6 Vet. App. 377 (1994).

Also, as mentioned, in Dingess v. Nicholson, the Court 
addressed the applicability of the VCAA notice requirements 
to situations where, as here, VA has granted service 
connection for a disability, but the veteran disagrees with 
the initial rating assigned.  Dingess, 19 Vet. App. at 484-
486.  Records in this case show VCAA notice was sent to the 
veteran in December 2003.  The December 2003 letter notified 
him of the evidence he would have to provide to substantiate 
a claim for service connection for scars, but did not notify 
him that a schedular or extraschedular disability rating 
would be determined by applying relevant diagnostic codes in 
the rating schedule or describe the evidence necessary to 
substantiate a claim for a higher initial rating.  
Furthermore, although the letter described the types of 
medical records that could be submitted to support his claim, 
it did not describe lay evidence, employer statements or 
other evidence that might show exceptional circumstances 
relating to this disability.  In addition, the letter did not 
provide notice of how an effective date would be assigned for 
an additional award of benefits.  Consequently, a remand is 
required so corrected VCAA notice can be provided.

Accordingly, these claims are REMANDED for the following 
action:

1.  Prior to making any determination on 
the merits, ensure that all notification 
and development action required by the 
VCAA and implementing VA regulations is 
completed.  This includes requesting the 
veteran to provide any evidence in his 
possession that pertains to his claims.  

Also, ensure that the new notification 
requirements and development procedures as 
specified in Dingess v. Nicholson are 
satisfied.  See Dingess, 19 Vet. App. at 
484-486.  VCAA notice consistent with 
Dingess must apply to all five elements of 
a service connection claim.  These five 
elements are:  1) veteran status; 2) 
existence of a disability; 3) a connection 
between the veteran's service and the 
disability; 4) degree of disability; and 
5) effective date of the disability.  

In addition, to comply with Kent, notify 
the veteran of the specific evidence 
necessary to substantiate the element or 
elements that were found insufficient in 
August 1999 denial.  This includes 
evidence that his hand dermatitis and 
eczema were incurred in military service 
or, if the conditions pre-existed military 
service, evidence they were aggravated 
during military service beyond their 
natural progression.  This type of 
evidence can include, but is not limited 
to, competent lay statements describing 
symptoms, medical or hospitalization 
records, or medical statements or 
opinions.

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of the scar on his right cheek.  
Ask the examiner to comment on the 
degree of disfigurement caused by this 
scar.

The claims folder is to be made available 
to the examiner, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All necessary testing 
should be done, and the examiner should 
review the results of any testing prior to 
completion of the examination report. 
Color photographs of any affected area(s) 
should be taken, if appropriate.



Ask the examiner to provide a complete 
description of the scar, including the 
location, size, shape and color.  
The examiner should answer the following 
questions:

a.  Is there any palpable tissue loss, 
gross distortion or asymmetry of one 
feature or paired set of features?

b.  Does the veteran have any of the 
following:

	(i) a scar 5 or more inches (13 or more 
cm.) in length,

(ii) a scar at least one-quarter inch 
(0.6 cm.) wide at widest part,

	(iii) surface contour of scar elevated 
or depressed on palpation,

	(iv) a scar adherent to underlying 
tissue,

(v) skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 
sq. cm.),

	(vi) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.),

(vii) underlying soft tissue missing in 
an area exceeding six square inches (39 
sq. cm.),

(viii) or skin indurated and inflexible 
in an area exceeding six square inches 
(39 sq. cm.)? 



3.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  
38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App. 268 (1998). 

4.  Then readjudicate these claims in 
light of any additional evidence obtained.  
If they are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate consideration.

No action is required of the veteran or his 
representative until further notice is received.  
By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition 
warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


